DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “first channel; second channel; third channel; fourth channel; first supporting portion; second supporting portion” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

(Note: Applicant is reminded to name/recite or determine each and every element accordingly regard to the specification and throughout the claim set in order to prevent confusing).


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotch (US 2019/0022345).
As per claim 1: Kotch discloses a vaporization device 100, comprising: a housing 120, a heating component 1110, a heating component cap 230, a heating component base 250, and a first sealing element 220 disposed on the heating 5component cap 230, wherein the housing 120 and the first sealing element 220 define a liquid storage compartment 530 (see Para. [0051]), and the heating component 1110 and the heating component base 250 define a vaporization chamber (see fig. 2; wherein the vaporization chamber is right below the wick 240) ; the heating component cap 230 comprises a first opening 620 on a first surface (see fig. 7), 10a second opening on a second surface (see fig. 7; wherein the opening 620 is through to the other end of the element 230), and a first channel (the through hole/channel of the opening 620) passing through the first opening and the second opening (see Para. [0052]); and the first sealing element 220 covers the first opening (as shown in fig. 7), and the second opening is in fluid communication with the vaporization chamber (see Para. [0053]).

Claim(s) 1-2 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 20180124736) (Please see recitation in US 2021/0127742).
	As per claim 1: Kim discloses a vaporization device 130, comprising: a housing (see figs. 6-7) , a heating component 136, a heating component cap 138, a heating component base 134, and a first sealing element 132 disposed on the heating 5component cap 138, wherein the housing and the first sealing element 132 define a liquid storage compartment 1300, and the heating component 136 and the heating component base 134 define an vaporization chamber (not label, as shown in fig. 4); the heating component cap 138 comprises a first opening 1382 on a first surface, 10a second opening 1381 on a second surface (as shown in fig. 3), and a first channel passing through the first opening and the second opening (see fig. 5B); and the first sealing element 132 covers the first opening 1382, and the second opening 1381 is in fluid communication with the vaporization chamber (see fig. 4; wherein the wick 135 attached to the opening 181).

	As per claim 2: Kim disclose the vaporization device 130, wherein the 15heating component cap 138 further comprises a second channel (see fig. 3; wherein there is an opening on other side of the first opening 1382), the second channel forms a third opening on the first surface (fig. 3, other side of the 1st opening) of the heating component cap 138, and the first sealing element 132 exposes the third opening (as shown in fig. 4).

Claim(s) 1-20 as best understood and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN108308716).
As per claim 1: Li discloses a vaporization device (see fig. 26), comprising: a housing 21, a heating component 12v, a heating component cap 14, a heating component base 11, and a first sealing element 15 disposed on the heating 5component cap 14, wherein the housing 21 and the first sealing element 15 define a liquid storage compartment 211, and the heating component 12v and the heating component base 11 define an vaporization chamber 110; the heating component cap 14 comprises a first opening 144 on a first surface (as shown in fig. 31), 10a second opening on a second surface (as shown in figs. 31-32), and a first channel passing through the first opening and the second opening (figs. 31-32; 

As per claims 2-9: Li discloses the vaporization device, wherein the 15heating component cap 14 further comprises a second channel, the second channel forms a third opening on the first surface of the heating component cap 14, and the first sealing element 15 exposes the third opening (as shown in fig. 32); and wherein the heating component cap 14 further comprises a third channel, the third channel 20forms a fourth opening on the first surface (see fig. 31) of the heating component cap 14, and the first sealing element 15 exposes the fourth opening (as shown in fig. 32); and wherein the heating component 12v comprises a groove 120v, the second channel is in fluid communication with the groove 120v of the heating component 12v, and the second 25channel is in fluid communication with the liquid storage compartment (as shown in fig. 32); and wherein the heating component 12v comprises a groove 120v, the third channel (see fig. 32) is in fluid communication with the groove 120v of the heating component 12v, and the third channel is in fluid communication with the liquid storage compartment 21 (as shown in fig. 32); and wherein the heating component cap 14 further comprises a fourth channel 146, the fourth channel 146 forms a fifth opening on the first surface of the heating component cap 14, the first sealing element 15 exposes the fifth opening, and the fourth schannel 146 is in fluid communication with the vaporization chamber 110 (as shown in fig. 32); and wherein the housing 21 comprises a first tube (as shown in fig. 32; wherein the tube is leading to the air outlet 210) extending into the liquid storage compartment 211, the first tube is coupled to the fourth channel 146 through the fifth opening, and the fourth channel 146 is isolated from the liquid storage compartment 211 by the 10first tube; and wherein the first tube comprises a first portion and a second portion, an outer diameter of the second portion is less than an outer diameter of the first portion, and the second portion extends into the fourth channel 146 (see fig. 32; wherein the 2nd portion of the tube is tapered (smaller) compared to the 1st portion which is closed to the air outlet 210); wherein the heating component cap 14 further comprises a fourth channel 146 and the heating component 12v comprises a groove 120v, wherein the fourth channel 146 is isolated from the groove 120v (as shown in fig. 32).



As per claims 11-20: Li discloses the vaporization device, wherein the 30heating component base comprises a first supporting portion and a second 17supporting portion, the first supporting portion comprises a first buckle portion, the second supporting portion comprises a second buckle portion, and the heating component base 11 is removably combined with the heating component cap 14 through the first buckle portion and the second buckle 5portion (as shown in figs. 29; 32; Para. [0106]); and wherein the heating component cap 14 further comprises a third opening 145 on a second surface and a first channel extending from the first opening to the third opening, and the third opening is in fluid communication with the vaporization chamber 110; and wherein the housing 21 and the first sealing element 15 define a liquid storage compartment 211, and the heating component 12v comprises a first portion in fluid communication with the liquid storage compartment 211 and a second portion exposed to the vaporization chamber 110 (as shown in fig. 32); and wherein the housing 21 and the first sealing element 15 define a liquid storage compartment 211, the second opening extends into the heating component cap 14 to form a second channel (see in fig. 32), and the heating component 12v is in fluid communication with the liquid storage compartment 211 through the second channel (see fig. 32; wherein the fluid/liquid/substance can be entered through element 144); and further comprising a second sealing element 13 disposed between the heating component 12v and the heating component cap 14, wherein the second sealing element 13 surrounds the heating component 12v and exposes at least a portion of the heating component 12v (see fig. 32); and wherein the heating component cap 14 further comprises a third channel, the third channel forms a fourth opening on the first surface of the heating component cap 14, the first sealing element 15 exposes the fourth opening, and the third channel is in fluid 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/T.H.N/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831